Citation Nr: 1212692	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-34 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2007 rating decision, the RO denied the Veteran's claim for PTSD.  The Veteran filed a notice of disagreement (NOD) in September 2007.  Thereafter, in an April 2008 rating decision, the RO granted service connection for PTSD, assigning a 30 percent disability rating, effective, October 26, 2006.  The Veteran filed a NOD in October 2008, disagreeing with the disability rating assigned.  In a separate statement in October 2008, the Veteran's representative reported that he sought a 70 percent disability rating.  He was issued a statement of the case (SOC) in August 2009.  By an August 2009 rating decision, the RO awarded the Veteran a 50 percent disability rating for PTSD, effective October 26, 2006.  As this award is less than the maximum available benefit and less than that sought by the Veteran, it does not abrogate the pending appeal for this issue.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran filed a timely substantive appeal, VA a VA Form 9, in September 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of an initial disability rating in excess of 50 percent for PTSD must be remanded for further development.  

During a July 2007 VA examination, the Veteran reported going to a local Vet Center in November 2006 and that he went for a "handful of visits," but he believed they were not going anywhere, so he discontinued treatment.  As these records may be relevant to his current claim and have not been associated with the claims file, they should be obtained on remand.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

As the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from January 2011, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all Vet Center treatment records (including from November 2006) and all VA medical records from January 2011 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


